DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/23/2021 has been entered.
Status of Claims
Claims 30-32, 42 and 46 are amended in view of applicant’s response filed 4/23/2021.  Claims 1-29 and 62 are canceled.  Claims 49-61 remain withdrawn from consideration.  Therefore, claims 30-48 and 63-67 are currently under examination.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 30-48 and 63-67 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22, 25-26, 28, 36-38 of copending Application No. 15/552,135 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference application teach a method for producing a metal part that involves significantly similar process steps such as Al alloy plating, cutting into blanks, heat treating, hot forming, cooling and phosphating.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 30-48 and 63-67 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 32-56 of copending Application No. 15/748,395 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference application teach a method for producing a metal part that involves significantly similar process steps such as Al alloy plating, cutting into blanks, heat treating, hot forming, cooling and phosphating.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 30-45, 47-48 and 63-67 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/156688, whose English equivalent is Allely et al. US 2015/0284861(Allely), and further in view of JP11-279735(JP735).
Allely teaches a method for manufacturing a hardened part comprising:
Providing a steel sheet pre-coated with a metal coating comprising 5-50 wt% Zn, 0.1-15wt% Si, up to 10% Mg, the balance consisting of Al and impurities (abstract);
Cutting the coated steel sheet to obtain a blank;
Heating the blank at 840-950ºC to obtain an austenitic microstructure;
Hot-stamping the blank to obtain a coated part;
Cooling the part to obtain a martensite and/bainite microstructure.
However, Allely does not explicitly teach the claimed Zn/Si ratio.
JP735 teaches Al-Si-Mg-Zn alloy coated steel sheet having excellent corrosion resistance to red rust.  Example 4 discloses an Al alloy having Si 3-13wt%, Zn 2-10wt% and 2-8wt% Mg [0033], which implies a Zn/Si ratio that reads on the claimed Zn/Si ratio of 3.2-8.0.  The Al-Si-Mg-Zn alloy of JP735 does not contain In and/or Sn.
Regarding claims 30, it would have been obvious to one of ordinary skill in the art to have incorporated Al-Si-Mg-Zn based metallic coating composition of JP735, which does not contain In or Sn, into the process of Allely in order to achieve improved corrosion resistance to red rust as taught by JP735.  

Regarding claims 31 and 33-41, the amounts of Zn, Si, Mg and Al and the implicit Zn/Si ratio as taught by Allely overlap the claimed amounts of Zn, Si, MG and Al and the claimed Zn/Si ratio.  Therefore, a prima facie case of obviousness exists.  See MPEP 2144.05.
Regarding claim 32, the Al-Si-Mg-Zn alloy coating of Allely in view JP735 reads on the instant claim because the claimed amount of additional elements can be zero
Regarding claims 42-45, Allely further teaches that the metallic coating have a thickness of 10-50µm[0017].
Regarding claim 46, the Al-Si-Mg-Zn alloy coating of Allely in view JP735 does not contain the claimed elements.
Regarding claim 47, Allely further teaches that the heat treatment time is 1-8 minutes[0021,0046] which reads on the claimed dwelling time.
Regarding claim 48, since Allely teaches that the hot stamped part has the same microstructure as claimed, one of ordinary skill in the art would have expect the same hot stamping temperature in the process of Allely as claimed.
Regarding claims 63-67, since Allely in view of JP735 teach a method that is significantly similar to the instantly claimed process and Allely in view of JP735 do not teach that its zinc phosphate coating provides only partial coverage, one of ordinary skill in the art would have expected the same ZnO layer to form on the metallic coating of Allely in view of JP735 and the phosphate coating layer as taught by Allely in view of 
Response to Arguments
Applicant’s arguments in the response filed 4/23/2021 have been considered but they are not persuasive because the combined teaching of Allely in view of JP735 teaches the scope of instant claims as set forth in section 8 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOIS L ZHENG whose telephone number is (571)272-1248. The examiner can normally be reached Mon-Fri 8:15-4:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

LOIS ZHENG
Primary Examiner
Art Unit 1733



/LOIS L ZHENG/Primary Examiner, Art Unit 1733